Citation Nr: 1630251	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1941 to January 1947.  He died in January 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The appellant testified in May 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VA Regional Office (RO); a transcript is of record.

This case was previously before the Board in October 2014 at which time it was remanded for additional development.  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim with unique relevant records in both VBMS (Veterans Benefit Management System) and Virtual VA.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2007.

2.  The immediate cause of death, as listed on the death certificate, was sepsis (12 hours) and pneumonia (24 hours).  Another significant condition contributing to death, but not resulting in the underlying cause was multiple myeloma with immunosuppression.

3.  At the time of his death, the Veteran was service connected for malformed lower jaw with loss of masticatory function associated with residuals of Adamantinoma, right mandible, non-malignant, with injury to facial muscles (40 percent disabling);  scars, disfigurement, post-operative removal of Adamantinoma and tracheotomy, moderate (30 percent disabling); residuals of Adamantinoma, right mandible, non-malignant, with injury to facial muscles (20 percent disabling); and scar, left thigh, donor site, skin graft (noncompensably disabling).  He had a combined disability rating of 70 percent.

4.  Neither sepsis, pneumonia, nor multiple myeloma with immunosuppression are shown to be causally related to service or proximately due to or the result of a service-connected disease or injury.

5.  The preponderance of the evidence shows that a disability of service origin, to include the Veteran's service-connected residuals of Adamantinoma of the right mandible, did not cause or hasten his death, or contribute substantially or materially to result in his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in April 2010, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain, and was provided with notice pursuant to Hupp.

Regarding VA's duty to assist, the Veteran's service treatment records and pertinent post service treatment records have been secured.  Notably, VA has not obtained a medical opinion regarding the etiology of the Veteran's sepsis, pneumonia, and/or multiple myeloma which resulted in the Veteran's death.  The Board finds that based on the evidence of record, an opinion is not necessary as the record does not show that any of these disabilities can be related to the Veteran's military service.  Specifically, the record does not indicate that the condition causing the Veteran's death was due to or aggravated by the Veteran's active military service and there is no indication that it manifested to a compensable degree during service or within a year of separation.  38 C.F.R. §§ 3.30 , 3.307, 3.309; Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (The determination as to whether there was an event, injury, or disease in service is a finding of fact for the Board.)  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).

As noted in the Introduction section, the appellant testified at a hearing before the Board in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issue on appeal, to include the evidence needed to establish entitlement to service connection for the cause of the Veteran's death.  The undersigned and the appellant's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding.  As such, the Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2)  and Bryant.

The Board also finds that there was substantial compliance with the October 2014 Board remand directives.  Specifically, outstanding VA treatment records dated from March 2002 to March 2006 were obtained and the matter was readjudicated in a May 2015 supplemental statement of the case (SSOC), as directed by the Board. Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II. Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The immediate cause of death, as listed on the death certificate, was sepsis (12 hours) and pneumonia (24 hours).  Another significant condition contributing to death, but not resulting in the underlying cause was multiple myeloma with immunosuppression.

At the time of his death, the Veteran was service connected for malformed lower jaw with loss of masticatory function associated with residuals of Adamantinoma, right mandible, non-malignant, with injury to facial muscles (40 percent disabling);  scars, disfigurement, post-operative removal of Adamantinoma and tracheotomy, moderate (30 percent disabling); residuals of Adamantinoma, right mandible, non-malignant, with injury to facial muscles (20 percent disabling); and scar, left thigh, donor site, skin graft (noncompensably disabling).  He had a combined disability rating of 70 percent.

Since the Veteran was not service connected for sepsis, pneumonia, and/or multiple myeloma with immunosuppression during his lifetime, the evidence would need to show that the Veteran should have been service-connected during his lifetime for the appellant to prevail in the claim on the basis of these illnesses.  The appellant has also claimed service connection for the cause of death on the basis of the service-connected disabilities contributing to the cause of death.

The service treatment records do not show any complaints, treatment or diagnoses related to sepsis, pneumonia, and/or multiple myeloma with immunosuppression.  Significantly, while the Veteran was treated for a non-malignant tumor of the right mandible during his military service in 1944, he was not diagnosed with multiple myeloma until 2006.  A January 2007 private treatment record shows that the Veteran was diagnosed with multiple myeloma just two months before his death and none of the treatment records include any opinions linking the multiple myeloma to service or that it was caused or aggravated by the Veteran's service-connected Adamantinoma of the right mandible residuals.  In these circumstances, a basis upon which to conclude a service connected disability caused or contributed to the Veteran's death is not presented.

During the May 2013 Board hearing, the appellant testified that, at the time of the Veteran's death, his treating physician, Dr. R., told her that the Veteran's death was due to his service-connected disabilities.  She said that she was surprised when she received the Veteran's death certificate and tried to get Dr. R. to amend the death certificate but that Dr. R. was no longer employed at the same medical facility where the Veteran sought treatment.  

The Board finds that service connection for the cause of the Veteran's death cannot be granted.  As above, the Veteran's service treatment records do not show any complaints, treatment or diagnoses related to sepsis, pneumonia, and/or multiple myeloma with immunosuppression, and he was not diagnosed with multiple myeloma until 2006, with no record linking his death to service or service connected disability.  The appellant's contentions have been considered, but the available medical records contemporaneously chronicling the Veteran's health are a more probative source of information for understanding the cause of the Veteran's death, and these fail to suggest a nexus with service.  Likewise, she is not shown to have received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board finds that the preponderance of the competent and probative evidence is against a grant of service connection for the cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


